
	
		I
		112th CONGRESS
		1st Session
		H. R. 2948
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Ms. DeLauro (for
			 herself, Ms. Norton,
			 Mr. Cicilline,
			 Ms. Bass of California,
			 Ms. Slaughter,
			 Ms. Hirono,
			 Ms. Schakowsky,
			 Mr. Tonko,
			 Mr. Gutierrez,
			 Ms. Clarke of New York,
			 Mr. Jackson of Illinois,
			 Mr. Ellison,
			 Mrs. Capps,
			 Mr. Blumenauer,
			 Mr. Tierney,
			 Ms. Richardson,
			 Mr. Nadler,
			 Ms. Eshoo, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To provide assistance for the modernization, renovation,
		  and repair of elementary and secondary school buildings in public school
		  districts, as well as community colleges, across America in order to support
		  the achievement of improved educational outcomes in those schools, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fix America’s Schools Today (FAST) Act
			 of 2011.
		IElementary and
			 Secondary Schools
			101.PurposeThe purpose of this title to provide
			 assistance for the modernization, renovation, and repair of elementary and
			 secondary school buildings in public school districts across America in order
			 to support the achievement of improved educational outcomes in those
			 schools.
			102.Authorization
			 of appropriationsThere are
			 authorized to be appropriated, and there are appropriated, $25,000,000,000 to
			 carry out this title, which shall be available for obligation by the Secretary
			 until September 30, 2012.
			103.Allocation of
			 funds
				(a)ReservationsOf
			 the amount made available to carry out this title, the Secretary shall
			 reserve—
					(1)one-half of one
			 percent for the Secretary of the Interior to carry out modernization,
			 renovation, and repair activities described in section 106 in schools operated
			 or funded by the Bureau of Indian Education;
					(2)one-half of one
			 percent to make grants to the outlying areas for modernization, renovation, and
			 repair activities described in section 106; and
					(3)such funds as the
			 Secretary determines are needed to conduct a survey, by the National Center for
			 Education Statistics, of the school construction, modernization, renovation,
			 and repair needs of the public schools of the United States.
					(b)State
			 allocationAfter reserving funds under subsection (a), the
			 Secretary shall allocate the remaining amount made available to carry out this
			 title among the States in proportion to their respective allocations under part
			 A of title I of the Elementary and Secondary Education Act of 1965 (in this
			 title referred to as the ESEA) (20 U.S.C. 6311 et seq.) for
			 fiscal year 2011, except that—
					(1)the Secretary
			 shall allocate 40 percent of such remaining amount to the 100 local educational
			 agencies with the largest numbers of children aged 5–17 living in poverty, as
			 determined using the most recent data available from the Department of Commerce
			 that are satisfactory to the Secretary, in proportion to those agencies’
			 respective allocations under part A of title I of the ESEA for fiscal year
			 2011; and
					(2)the allocation to
			 any State shall be reduced by the aggregate amount of the allocations under
			 paragraph (1) to local educational agencies in that State.
					(c)Remaining
			 allocation
					(1)StatesIf
			 a State does not apply for its allocation (or applies for less than the full
			 allocation for which it is eligible) or does not use that allocation in a
			 timely manner, the Secretary may—
						(A)reallocate all or
			 a portion of that allocation to the other States in accordance with subsection
			 (b); or
						(B)use all or a
			 portion of that allocation to make direct allocations to local educational
			 agencies within the State based on their respective allocations under part A of
			 title I of the ESEA for fiscal year 2011 or such other method as the Secretary
			 may determine.
						(2)Local
			 educational agenciesIf a local educational agency does not apply
			 for its allocation under subsection (b)(1), applies for less than the full
			 allocation for which it is eligible, or does not use that allocation in a
			 timely manner, the Secretary may reallocate all or a portion of its allocation
			 to the State in which that agency is located.
					104.State use of
			 funds
				(a)ReservationEach
			 State that receives a grant under this title may reserve not more than one
			 percent of the State’s allocation under section 103(b) for the purpose of
			 administering the grant.
				(b)Funds to local
			 educational agencies
					(1)Formula
			 subgrantsFrom the grant funds that are not reserved under
			 subsection (a), a State shall allocate at least 50 percent to local educational
			 agencies, including charter schools that are local educational agencies, that
			 did not receive funds under section 103(b)(1) from the Secretary, in accordance
			 with their respective allocations under part A of title I of the ESEA for
			 fiscal year 2011, except that no such local educational agency shall receive
			 less than $10,000.
					(2)Additional
			 subgrantsThe State shall use any funds remaining, after
			 reserving funds under subsection (a) and allocating funds under paragraph (1),
			 for subgrants to local educational agencies that did not receive funds under
			 section 103(b)(1), including charter schools that are local educational
			 agencies, to support modernization, renovation, and repair projects that the
			 State determines, using objective criteria, are most needed in the State, with
			 priority given to projects in rural local educational agencies.
					(c)Remaining
			 fundsIf a local educational agency does not apply for an
			 allocation under subsection (b)(1), applies for less than its full allocation,
			 or fails to use that allocation in a timely manner, the State may reallocate
			 any unused portion to other local educational agencies in accordance with
			 subsection (b).
				105.State and local
			 applications
				(a)State
			 applicationA State that desires to receive a grant under this
			 title shall submit an application to the Secretary at such time, in such
			 manner, and containing such information and assurances as the Secretary may
			 require, which shall include—
					(1)an identification
			 of the State agency or entity that will administer the program;
					(2)the State’s
			 process for determining how the grant funds will be distributed and
			 administered, including—
						(A)how the State will
			 determine the criteria and priorities in making subgrants under section
			 104(b)(2);
						(B)any additional
			 criteria the State will use in determining which projects it will fund under
			 that section;
						(C)a description of
			 how the State will consider—
							(i)the
			 needs of local educational agencies for assistance under this title;
							(ii)the
			 impact of potential projects on job creation in the State;
							(iii)the fiscal
			 capacity of local educational agencies applying for assistance;
							(iv)the
			 percentage of children in those local educational agencies who are from
			 low-income families; and
							(v)the
			 potential for leveraging assistance provided by this program through matching
			 or other financing mechanisms;
							(D)a description of
			 how the State will ensure that the local educational agencies receiving
			 subgrants meet the requirements of this title;
						(E)a description of
			 how the State will ensure that the State and its local educational agencies
			 meet the deadlines established in section 108;
						(F)a description of
			 how the State will give priority to the use of green practices that are
			 certified, verified, or consistent with any applicable provisions of—
							(i)the
			 LEED Green Building Rating System;
							(ii)Energy
			 Star;
							(iii)the CHPS
			 Criteria;
							(iv)Green Globes;
			 or
							(v)an
			 equivalent program adopted by the State or another jurisdiction with authority
			 over the local educational agency;
							(G)a description of
			 the steps that the State will take to ensure that local educational agencies
			 receiving subgrants will adequately maintain any facilities that are
			 modernized, renovated, or repaired with subgrant funds under this title;
			 and
						(H)such additional
			 information and assurances as the Secretary may require.
						(b)Local
			 applicationA local educational agency that is eligible under
			 section 103(b)(1) that desires to receive a grant under this title shall submit
			 an application to the Secretary at such time, in such manner, and containing
			 such information and assurances as the Secretary may require, which shall
			 include—
					(1)a
			 description of how the local educational agency will meet the deadlines and
			 requirements of this title;
					(2)a
			 description of the steps that the local educational agency will take to
			 adequately maintain any facilities that are modernized, renovated, or repaired
			 with funds under this title; and
					(3)such additional
			 information and assurances as the Secretary may require.
					106.Use of
			 funds
				(a)In
			 generalFunds awarded to local educational agencies under this
			 title shall be used only for either or both of the following modernization,
			 renovation, or repair activities in facilities that are used for elementary or
			 secondary education or for early learning programs:
					(1)Direct payments
			 for school modernization, renovation, or repair.
					(2)To pay interest on
			 bonds or payments for other financing instruments that are newly issued for the
			 purpose of financing school modernization, renovation, or repair.
					(b)Supplement, not
			 supplantFunds made available under this title shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair eligible school
			 facilities.
				(c)ProhibitionFunds
			 awarded to local educational agencies under this title may not be used
			 for—
					(1)new construction;
			 or
					(2)payment of routine
			 maintenance costs.
					107.Additional
			 provisions
				(a)Period of
			 availability for grantsFunds appropriated under section 102
			 shall be available for obligation by local educational agencies receiving
			 grants from the Secretary under section 103(b)(1), by States reserving funds
			 under section 104(a), and by local educational agencies receiving subgrants
			 under section 104(b)(1) only during the period that ends 24 months after the
			 date of enactment of this Act.
				(b)Period of
			 availability for subgrantsFunds appropriated under section 102
			 shall be available for obligation by local educational agencies receiving
			 subgrants under section 104(b)(2) only during the period that ends 36 months
			 after the date of enactment of this Act.
				(c)General
			 Education Provisions ActSection 439 of the General Education
			 Provisions Act (20 U.S.C. 1232b) shall apply to funds available under this
			 title.
				(d)Local
			 educational agenciesFor purposes of section 103(b)(1), Hawaii,
			 the District of Columbia, and the Commonwealth of Puerto Rico are not local
			 educational agencies.
				IICommunity College
			 Modernization
			201.Federal
			 assistance for community college modernization
				(a)In
			 general
					(1)Grant
			 programFrom the amounts made available under subsection (h), the
			 Secretary shall award grants to States to modernize, renovate, or repair
			 existing facilities at community colleges.
					(2)Allocation
						(A)ReservationsOf
			 the amount made available to carry out this section, the Secretary shall
			 reserve—
							(i)up
			 to 0.25 percent for grants to institutions that are eligible under section 316
			 of the Higher Education Act of 1965 (20 U.S.C. 1059c) to provide for
			 modernization, renovation, and repair activities described in this section;
			 and
							(ii)up
			 to 0.25 percent for grants to the outlying areas to provide for modernization,
			 renovation, and repair activities described in this section.
							(B)AllocationAfter
			 reserving funds under subparagraph (A), the Secretary shall allocate to each
			 State that has an application approved by the Secretary an amount that bears
			 the same relation to any remaining funds as the total number of students in
			 such State who are enrolled in institutions described in section 202(b)(1)(A)
			 plus the number of students who are estimated to be enrolled in and pursuing a
			 degree or certificate that is not a bachelor’s, master’s, professional, or
			 other advanced degree in institutions described in section 202(b)(1)(B), based
			 on the proportion of degrees or certificates awarded by such institutions that
			 are not bachelor’s, master’s, professional, or other advanced degrees, as
			 reported to the Integrated Postsecondary Data System bears to the estimated
			 total number of such students in all States, except that no State shall receive
			 less than $2,500,000.
						(C)ReallocationAmounts
			 not allocated under this section to a State because the State either did not
			 submit an application under subsection (b), the State submitted an application
			 that the Secretary determined did not meet the requirements of such subsection,
			 or the State cannot demonstrate to the Secretary a sufficient demand for
			 projects to warrant the full allocation of the funds, shall be proportionately
			 reallocated under this paragraph to the other States that have a demonstrated
			 need for, and are receiving, allocations under this section.
						(D)State
			 administrationA State that receives a grant under this section
			 may use not more than one percent of that grant to administer it.
						(3)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds that would
			 otherwise be expended to modernize, renovate, or repair existing community
			 college facilities.
					(b)ApplicationA
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information and assurances as the Secretary may require. Such application shall
			 include a description of—
					(1)how the funds provided under this section
			 will improve instruction at community colleges, including how faculty and staff
			 will be consulted regarding uses of funds for projects that will improve
			 instruction, in the State and will improve the ability of those colleges to
			 educate and train students to meet the workforce needs of employers in the
			 State; and
					(2)the projected
			 start of each project and the estimated number of persons to be employed in the
			 project.
					(c)Prohibited uses
			 of funds
					(1)In
			 generalNo funds awarded under this section may be used
			 for—
						(A)payment of routine
			 maintenance costs;
						(B)construction,
			 modernization, renovation, or repair of stadiums or other facilities primarily
			 used for athletic contests or exhibitions or other events for which admission
			 is charged to the general public; or
						(C)construction,
			 modernization, renovation, or repair of facilities—
							(i)used
			 for sectarian instruction, religious worship, or a school or department of
			 divinity; or
							(ii)in
			 which a substantial portion of the functions of the facilities are subsumed in
			 a religious mission.
							(2)Four-year
			 institutionsNo funds awarded to a four-year public institution
			 of higher education under this section may be used for any facility, service,
			 or program of the institution that is not available to students who are
			 pursuing a degree or certificate that is not a bachelor’s, master’s,
			 professional, or other advanced degree.
					(d)Green
			 projectsIn providing assistance to community college projects
			 under this section, the State shall consider the extent to which a community
			 college’s project involves activities that are certified, verified, or
			 consistent with the applicable provisions of—
					(1)the LEED Green
			 Building Rating System;
					(2)Energy
			 Star;
					(3)the CHPS Criteria,
			 as applicable;
					(4)Green Globes;
			 or
					(5)an equivalent
			 program adopted by the State or the State higher education agency that includes
			 a verifiable method to demonstrate compliance with such program.
					(e)Application of
			 GEPASection 439 of the General Education Provisions Act (20
			 U.S.C. 1232b) shall apply to funds available under this title.
				(f)Availability of
			 funds
					(1)There are
			 authorized to be appropriated, and there are appropriated, to carry out this
			 section (in addition to any other amounts appropriated to carry out this
			 section and out of any money in the Treasury not otherwise appropriated),
			 $5,000,000,000 for fiscal year 2012.
					(2)Funds appropriated
			 under this subsection shall be available for obligation by community colleges
			 only during the period that ends 36 months after the date of enactment of this
			 Act.
					202.Definitions
				(a)ESEA
			 termsExcept as otherwise provided, in this title, the terms
			 local educational agency, Secretary, and State
			 educational agency have the meanings given those terms in section 9101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(b)Additional
			 definitionsThe following definitions apply to this title:
					(1)Community
			 collegeThe term community college means—
						(A)a junior or
			 community college, as that term is defined in section 312(f) of the Higher
			 Education Act of 1965 (20 U.S.C. 1058(f)); or
						(B)an institution of
			 higher education (as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001)) that awards a significant number of degrees and certificates,
			 as determined by the Secretary, that are not—
							(i)bachelor’s degrees
			 (or an equivalent); or
							(ii)master’s,
			 professional, or other advanced degrees.
							(2)CHPS
			 criteriaThe term CHPS Criteria means the green
			 building rating program developed by the Collaborative for High Performance
			 Schools.
					(3)Energy
			 starThe term Energy Star means the Energy Star
			 program of the United States Department of Energy and the United States
			 Environmental Protection Agency.
					(4)Green
			 globesThe term Green Globes means the Green
			 Building Initiative environmental design and rating system referred to as Green
			 Globes.
					(5)LEED green
			 building rating systemThe term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 the LEED Green Building Rating System.
					(6)Modernization,
			 renovation, and repairThe term modernization, renovation,
			 and repair means—
						(A)comprehensive
			 assessments of facilities to identify—
							(i)facility
			 conditions or deficiencies that could adversely affect student and staff
			 health, safety, performance, or productivity or energy, water, or materials
			 efficiency; and
							(ii)needed facility
			 improvements;
							(B)repairing,
			 replacing, or installing roofs (which may be extensive, intensive, or
			 semi-intensive green roofs); electrical wiring; water supply and
			 plumbing systems, sewage systems, storm water runoff systems, lighting systems
			 (or components of such systems); or building envelope, windows, ceilings,
			 flooring, or doors, including security doors;
						(C)repairing,
			 replacing, or installing heating, ventilation, or air conditioning systems, or
			 components of those systems (including insulation), including by conducting
			 indoor air quality assessments;
						(D)repairing, replacing, or installing an
			 interior or exterior system that would include paint or coatings, wall
			 covering, drywall or plater, ceiling, baseboards and floor covering;
						(E)compliance with
			 fire, health, seismic, and safety codes, including professional installation of
			 fire and life safety alarms, and modernizations, renovations, and repairs that
			 ensure that facilities are prepared for such emergencies as acts of terrorism,
			 campus violence, and natural disasters, such as improving building
			 infrastructure to accommodate security measures and installing or upgrading
			 technology to ensure that a school or incident is able to respond to such
			 emergencies;
						(F)making
			 modifications necessary to make educational facilities accessible in compliance
			 with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of a grant or subgrant;
						(G)abatement,
			 removal, or interim controls of asbestos, polychlorinated biphenyls, mold,
			 mildew, or lead-based hazards, including lead-based paint hazards;
						(H)retrofitting necessary to increase energy
			 efficiency, including insulation or reducing heating and cooling costs through
			 thermal coating of school facility roofs;
						(I)measures, such as
			 selection and substitution of products and materials, and implementation of
			 improved maintenance and operational procedures, such as green
			 cleaning programs, to reduce or eliminate potential student or staff
			 exposure to—
							(i)volatile organic
			 compounds;
							(ii)particles such as
			 dust and pollens; or
							(iii)combustion
			 gases;
							(J)modernization,
			 renovation, or repair necessary to reduce the consumption of coal, electricity,
			 land, oil, or water;
						(K)installation or
			 upgrading of educational technology infrastructure;
						(L)installation or
			 upgrading of renewable energy generation and heating systems, including solar,
			 photovoltaic, wind, biomass (including wood pellet and woody biomass),
			 waste-to-energy, solar-thermal, fuel cell, and geothermal systems, and energy
			 audits;
						(M)modernization, renovation, or repair
			 activities related to energy efficiency and renewable energy, including
			 insulation of systems functioning as heating, venting, or air conditioning, and
			 improvements to building infrastructures to accommodate bicycle and pedestrian
			 access;
						(N)ground
			 improvements, storm water management, and environmental clean-up when
			 necessary;
						(O)other
			 modernization, renovation, or repair to—
							(i)improve teachers'
			 ability to teach and students' ability to learn;
							(ii)ensure the health
			 and safety of students and staff; or
							(iii)improve
			 classroom, laboratory, and vocational facilities in order to enhance the
			 quality of science, technology, engineering, and mathematics instruction;
			 and
							(P)required
			 environmental remediation related to facilities modernization, renovation, or
			 repair activities described in subparagraphs (A) through (L).
						(7)Outlying
			 areaThe term outlying area means the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau.
					(8)StateThe
			 term State means each of the 50 States of the United States, the
			 Commonwealth of Puerto Rico, and the District of Columbia.
					IIIGeneral
			 Provisions
			301.Buy
			 AmericanSection 1605 of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) shall apply to funds made available under this Act.
			302.Compliance with
			 Davis-Bacon ActAll laborers
			 and mechanics employed by contractors and subcontractors on projects funded
			 directly by or assisted in whole or in part pursuant to this Act shall be paid
			 wages at rates not less than those prevailing on projects of a character
			 similar in the locality as determined by the Secretary of Labor in accordance
			 with subchapter IV of chapter 31 of part A of title 40, United States Code.
			 With respect to the labor standards specified in this section, the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
			 40, United States Code.
			303.Reports
				(a)Reports by the
			 StatesEach local educational agency and State that receives a
			 grant under this Act shall, not later than September 30, 2012, and annually
			 thereafter for each fiscal year in which the State expends funds received under
			 this Act, submit to the Secretary a report that includes—
					(1)a
			 description of the projects for which the grant was, or will be, used;
					(2)a
			 description of the amount and nature of the assistance provided to each
			 community college under this section; and
					(3)the number of jobs
			 created by the projects funded under this section.
					(b)Report by the
			 SecretaryThe Secretary of Education shall submit to the
			 appropriating and authorizing committees (as defined in section 103 of the
			 Higher Education Act of 1965; U.S.C. 1003) an annual report on the grants made
			 under this section, including the information described in subsection
			 (a).
				(c)GAONot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report evaluating the
			 program carried out under this Act that includes an assessment of the impact
			 and benefits of each funded school improvement project.
				
